Broyles, P.- J.
1. Under repeated rulings of this court and of the Supreme Court a special ground of a motion for a new trial must 'be complete within itself. It will not be considered when it is necessary to refer to other portions of the record to determine the question attempted to be raised by it. Under this ruling the 1st and 2d special grounds of the motion for a new trial can not be considered.
2. The excerpt from the charge of the court, complained of in- the 5tli ground of the amendment to the motion for a new trial, js not erroneous for any reason assigned therein.
3. There is no merit in the special ground of the motion for a new trial which asserts that “the jury did not want to find the defendant guilty, as the form of their verdict was, ‘We, the jury, -find the defendant guilty and recommend the mercy of the court,’ and this being a misdemeanor ease.”
4. The general exception to the entire charge of the court is too broad, since the whole charge was not erroneous.
5. The other special grounds of the motion for a new trial, not having been argued in the brief of counsel for the plaintiff in error, will not be considered. .Under repeated rulings of this court and of the Supreme Court the mere statement in the brief of counsel for the plaintiff in error that he relies upon all the grounds of his amended motion will not be considered as an argument, but such grounds will be treated as virtually abandoned.
6. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.